Case 6:20-bk-01483-KSJ   Doc 42   Filed 10/05/20   Page 1 of 12
Case 6:20-bk-01483-KSJ   Doc 42   Filed 10/05/20   Page 2 of 12
Case 6:20-bk-01483-KSJ   Doc 42   Filed 10/05/20   Page 3 of 12
Case 6:20-bk-01483-KSJ   Doc 42   Filed 10/05/20   Page 4 of 12
Case 6:20-bk-01483-KSJ   Doc 42   Filed 10/05/20   Page 5 of 12
Case 6:20-bk-01483-KSJ   Doc 42   Filed 10/05/20   Page 6 of 12
                  Case 6:20-bk-01483-KSJ     Doc 42   Filed 10/05/20   Page 7 of 12




Kenneth D. (Chip) Herron, Jr.
Florida Bar No. 699403
Herron Hill Law Group, PLLC
135 W Central Blvd., Suite 480
Orlando, Florida 32801
Telephone: (407) 648-0058
Primary e-mail: chip@herronhilllaw.com
Secondary e-mail: lauren@herronhilllaw.com

Attorneys for the Debtor(s)
           Case 6:20-bk-01483-KSJ        Doc 42     Filed 10/05/20    Page 8 of 12




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:

Teresa Elizabeth Gulino,
                                                           Case No.: 6:20-bk-01483-LVV
                                                           Chapter 13
      Debtor(s).
________________________________________/

                               CERTIFICATE OF SERVICE

        I certify that on October 5, 2020, I mailed the foregoing document by first-class mail
to all non-CM/ECF participants listed on the attached mailing matrix.


                                           Kenneth D. Herron, Jr.
                                           Florida Bar No. 699403
                                           Herron Hill Law Group, PLLC
                                           135 W. Central Blvd., Ste. 480
                                           Orlando, Florida 32801
                                           Telephone: (407) 648-0058
                                           Primary e-mail: chip@herronhilllaw.com
                                           Secondary email: lauren@herronhilllaw.com
                                                                  Case 6:20-bk-01483-KSJ                                  Doc 42         Filed 10/05/20           Page 9 of 12

DUE DATE              20-1483         GULINO                                              # 350
  7TH               4/10/2020                            10.0%         ATTY            MONITORING          US BANK MTG          TITAN LAND DEVELOPMENT       NORTH SHORE AT LAKE HART
                   Unsecured           Debtor Pmt      Tee Fee                                             HART BRANCH           HART BRANCH ARREARS                   HOA                    ARREARS
              60              60
  4/10/2020    1        $0.00 1 at       $4,166.65     $416.67                                             1 at     $3,749.99
  5/10/2020    2        $0.00            $4,166.67     $416.67                                                      $3,750.00
  6/10/2020    3        $0.00            $4,166.67     $416.67                                                      $3,750.00
  7/10/2020    4        $0.00            $4,166.67     $416.67                                                      $3,750.00
  8/10/2020    5        $0.00            $4,166.67     $416.67                                                      $3,750.00
  9/10/2020    6        $0.00 5 at       $4,166.67     $416.67                                             5 at     $3,750.00 6 at                         6 at                              6 at
 10/10/2020    7        $0.44 1 at       $6,388.00     $638.80 7 at                                                 $5,086.87                     $468.03                        $157.50              $36.36
 11/10/2020    8        $0.07 1 at       $6,440.00     $644.00                $47.17 8 at                           $5,086.87                     $468.03                        $157.50              $36.36
 12/10/2020    9        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  1/10/2021   10        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  2/10/2021   11        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  3/10/2021   12        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  4/10/2021   13        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  5/10/2021   14        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  6/10/2021   15        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  7/10/2021   16        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  8/10/2021   17        $0.47            $6,496.00     $649.60                $47.17             $50.00             $5,086.87                     $468.03                        $157.50              $36.36
  9/10/2021   18        $0.47 10 at      $6,496.00     $649.60                $47.17             $50.00 12 at       $5,086.87 12 at               $468.03 12 at                  $157.50              $36.36
 10/10/2021   19        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 11/10/2021   20        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 12/10/2021   21        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  1/10/2022   22        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  2/10/2022   23        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  3/10/2022   24        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  4/10/2022   25        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  5/10/2022   26        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  6/10/2022   27        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  7/10/2022   28        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  8/10/2022   29        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  9/10/2022   30        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 10/10/2022   31        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 11/10/2022   32        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 12/10/2022   33        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  1/10/2023   34        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  2/10/2023   35        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  3/10/2023   36        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  4/10/2023   37        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  5/10/2023   38        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  6/10/2023   39        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  7/10/2023   40        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  8/10/2023   41        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  9/10/2023   42        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 10/10/2023   43        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 11/10/2023   44        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 12/10/2023   45        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  1/10/2024   46        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  2/10/2024   47        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  3/10/2024   48        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  4/10/2024   49        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  5/10/2024   50        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  6/10/2024   51        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  7/10/2024   52        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  8/10/2024   53        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  9/10/2024   54        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 10/10/2024   55        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 11/10/2024   56        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
 12/10/2024   57        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  1/10/2025   58        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00              $36.36
  2/10/2025   59        $0.31            $5,769.00     $576.90                $47.17             $50.00             $4,641.24                     $312.02                        $105.00    53 at     $36.36
  3/10/2025   60        $0.55 42 at      $5,769.00     $576.90 53 at          $47.17 52 at       $50.00 42 at       $4,641.24 42 at               $312.02 42 at                  $105.00     1 at     $36.12    60 at

                       $18.49          $345,086.00   $34,508.60         $2,500.01              $2,600.00          $278,474.51                   $18,721.20                      $6,300.00           $1,963.20
                   $120,395.75                                                ATTY              2600.00            278474.40                     18721.20                        6300.00             1963.20
                           0%                                            $2,500.00           Claim # 350
                              Case 6:20-bk-01483-KSJ        Doc 42        Filed 10/05/20      Page 10 of 12
Label Matrix for local noticing                BMW Financial Services NA, LLC, c/o AIS Port     Branch Banking and Trust Company n/k/a Truis
113A-6                                         4515 N Santa Fe Ave. Dept. APS                   c/o Kelley, Fulton & Kaplan, PL
Case 6:20-bk-01483-KSJ                         Oklahoma City, OK 73118-7901                     1665 Palm Beach Lakes Boulevard
Middle District of Florida                                                                      Suite 1000
Orlando                                                                                         West Palm Beach, FL 33401-2109
Mon Oct 5 11:47:09 EDT 2020
CenterState Bank, N.A.                         Teresa Elizabeth Gulino                          TITAN LAND DEVELOPMENT LLC
c/o Christian P. George, Esq.                  10333 Hart Branch Circle                         C/O David E. Peterson
50 N. Laura St.                                Orlando, FL 32832-5915                           P.O. BOX 2809
Suite 3100                                                                                      ORLANDO, FL 32802-2809
Jacksonville, FL 32202-3659

U.S. BANK NATIONAL ASSOCIATION                 AT&T Mobility II, LLC                            American Express National Bank
14841 DALLAS PKWY SUITE 425                    One A&T Way                                      c/o Becket and Lee LLP
Dallas, TX 75254-8067                          Suite 3A104                                      PO Box 3001
                                               Bedminster, NJ 07921                             Malvern PA 19355-0701


American Express Travel Related Services Com   Amex                                             (p)BB AND T
Inc.                                           Po Box 297871                                    PO BOX 1847
c/o Becket and Lee LLP                         Fort Lauderdale, FL 33329-7871                   WILSON NC 27894-1847
PO Box 3001
Malvern PA 19355-0701

BB&T now Truist, Bankruptcy Section            BMC Boats                                        BMW Financial Services Attn: Customer Accoun
100-50-01-51                                   3175 N. US Highway 1792                          5550 Britton Parkway
P.O. Box 1847                                  Longwood, FL 32750                               Hilliard, OH 43026-7456
Wilson, NC 27894-1847


(p)BMW FINANCIAL SERVICES                      (p)BANK OF AMERICA                               Bank of America, N.A.
CUSTOMER SERVICE CENTER                        PO BOX 982238                                    P O Box 982284
PO BOX 3608                                    EL PASO TX 79998-2238                            El Paso, TX 79998-2284
DUBLIN OH 43016-0306


Capital One Bank (USA), N.A.                   (p)CAPITAL ONE                                   Centerstate Bank, N. A.
by American InfoSource as agent                PO BOX 30285                                     c/o Roy Kobert, Esq.
PO Box 71083                                   SALT LAKE CITY UT 84130-0285                     301 E Pine St., Suite 1400
Charlotte, NC 28272-1083                                                                        Orlando, FL 32801-2741


Centerstate Bank, N.A.                         Dept of Education/NELN                           Florida Department of Revenue
1101 1st St S                                  121 South 13th St                                Bankruptcy Unit
Winter Haven, FL 33880-3900                    Lincoln, NE 68508-1904                           Post Office Box 6668
                                                                                                Tallahassee FL 32314-6668


Internal Revenue Service                       JPMorgan Chase Bank, N.A.                        (p)JPMORGAN CHASE BANK N A
Post Office Box 7346                           s/b/m/t Chase Bank USA, N.A.                     BANKRUPTCY MAIL INTAKE TEAM
Philadelphia PA 19101-7346                     c/o National Bankruptcy Services, LLC            700 KANSAS LANE FLOOR 01
                                               P.O. Box 9013                                    MONROE LA 71203-4774
                                               Addison, Texas 75001-9013

LVNV Funding, LLC                              LVNV Funding, LLC c/o Resurgent                  Lending Club Corporation
Resurgent Capital Services                     PO Box 10587                                     71 Stevenson Pl. Ste # 300
PO Box 10587                                   Greenville, SC 29603-0587                        San Francisco, CA 94105-2985
Greenville, SC 29603-0587
                               Case 6:20-bk-01483-KSJ             Doc 42        Filed 10/05/20        Page 11 of 12
LendingClub Corporation                              Midland Funding, LLC                                 Nissan Infiniti
595 Market Street Suite 200                          PO Box 2011                                          Pob 660366
San Francisco, CA 94105-2807                         Warren, MI 48090-2011                                Dallas, TX 75266-0366



North Shore at Lake Hart Homeowners Associat         Orange County Tax Collector                          (p)PORTFOLIO RECOVERY ASSOCIATES LLC
12301 Lake Underhill Road                            PO Box 545100                                        PO BOX 41067
Suite 213                                            Orlando FL 32854-5100                                NORFOLK VA 23541-1067
Orlando, FL 32828-4511


Portfolio Recovery Services, LLC                     S.S.C.I. of Florida, Inc. c/o Larry Kosto            Titan Land Development, LLC c/o Michael Gibb
PO Box 41067                                         PO Box 113                                           PO Box 2809
Norfolk, VA 23541-1067                               Orlando, FL 32802-0113                               Orlando, FL 32802-2809



U.S. Bank National Association                       (p)US BANK                                           US Bank Home Mortgage
c/o ReShaundra M Suggs                               PO BOX 5229                                          4801 Frederica St
P.O. Box 771270                                      CINCINNATI OH 45201-5229                             Owensboro, KY 42301-7441
Coral Springs, FL 33077-1270


Laurie K Weatherford +                               David E. Peterson +                                  Craig I Kelley +
Post Office Box 3450                                 Lowndes Drosdick Doster Kantor & Reed PA             Kelley, Fulton & Kaplan, P.L.
Winter Park, FL 32790-3450                           215 North Eola Drive                                 1665 Palm Beach Lakes Boulevard
                                                     Orlando, FL 32801-2095                               Suite 1000
                                                                                                          West Palm Beach, FL 33401-2109

United States Trustee - ORL7/13 7+                   Kenneth D Herron Jr+                                 ReShaundra M Suggs +
Office of the United States Trustee                  Herron Hill Law Group, PLLC                          Choice Legal Group, P.A.
George C Young Federal Building                      135 West Central Boulevard, Suite 480                Post Office Box 771270
400 West Washington Street, Suite 1100               Orlando, FL 32801-2478                               Coral Springs, FL 33077-1270
Orlando, FL 32801-2210

Mukta Suri +                                         Note: Entries with a ’+’ at the end of the
Bonial & Associates, P.C.                            name have an email address on file in CMECF
14841 Dallas Parkway, Suite 425
Dallas, TX 75254-8067




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                 BMW Financial Services NA, LLC                       Bank Of America
Po Box 1847                                          PO Box 3608                                          Po Box 982238
Wilson, NC 27894                                     Dublin, OH 43016                                     El Paso, TX 79998



Capital One Bank Usa N                               Jpmcb Card                                           Portfolio Recovery Associates, LLC
15000 Capital One Dr                                 Po Box 15369                                         POB 41067
Richmond, VA 23238                                   Wilmington, DE 19850                                 Norfolk VA 23541
                             Case 6:20-bk-01483-KSJ               Doc 42       Filed 10/05/20         Page 12 of 12
U.S. Bank National Association
c/o U.S. Bank Home Mortgage,
a division of U.S. Bank N.A.
4801 Frederica Street
Owensboro, Kentucky 42301




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Karen S. Jennemann                                (u)U.S. Bank National Association                    End of Label Matrix
Orlando                                              Choice Legal Group                                   Mailable recipients   49
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 51
